Exhibit 10.1
 
 
Voting Agreement
Each of the undersigned, being all of the directors of Peoples Bancorp
(“Peoples”) and Peoples Federal Savings Bank of DeKalb County having, in the
case of the Peoples directors, voted for the approval and adoption by Peoples of
that certain Agreement and Plan of Merger (“Agreement and Plan of Merger”) among
Peoples and Horizon Bancorp (“Horizon”), whereby Horizon will acquire all of the
outstanding capital stock of Peoples in exchange for shares of Horizon common
stock, no par value per share (the “Holding Company Merger”), in consideration
of the benefits to be derived from the consummation of such merger and in
consideration of the mutual agreements made in the Agreement and Plan of Merger
and herein, and in order to induce Horizon to execute and deliver the Agreement
and Plan of Merger to Peoples and to proceed with the consummation of the
Holding Company Merger and to incur the expenses required in connection
therewith, hereby irrevocably covenants and agrees with one another and with
each of the parties to such Agreement and Plan of Merger that the undersigned:
(a) will support the consummation of the Holding Company Merger and any merger
of any Peoples subsidiaries, including Peoples Federal Savings Bank of DeKalb
County, and, subject to fiduciary duties and Section 5.06 of the Agreement and
Plan of Merger, will recommend the Holding Company Merger for approval and
adoption by the shareholders of Peoples;
(b) will vote all shares of common stock of Peoples (“Peoples Common Stock”) now
or hereafter beneficially owned by him or her, in person or by proxy, at any
meeting of the shareholders of Peoples or adjournments thereof, in favor of the
approval and adoption of the Agreement and Plan of Merger and the Holding
Company Merger; and
(c) until such time as the Holding Company Merger has been consummated or the
Agreement and Plan of Merger has been duly terminated in accordance with the
provisions thereof, will not transfer any shares of Peoples Common Stock, or any
right or option with respect thereto or any interest therein, without first
obtaining from the transferee thereof and furnishing to Horizon a written
agreement of such transferee substantially to the effect of the agreements
herein made and in form and substance acceptable to Horizon.
The undersigned represents and warrants that he or she (except to the extent
indicated below) is the sole record and/or beneficial owner of (and has sole
rights to vote and to dispose of) the number of shares of Peoples Common Stock
indicated beside his or her signature below.
This Voting Agreement shall be effective from the date hereof and shall
terminate and be of no further force and effect upon the earlier of (a) the
consummation of the Holding Company Merger; (b) the termination of the Agreement
and Plan of Merger in accordance with its terms; or (c) the taking of such
action whereby a majority of Peoples’ Board of Directors, in accordance with the
terms and conditions of Section 5.06 of the Agreement and Plan of Merger,
withdraws its favorable recommendation of the Agreement and Plan of Merger to
the shareholders of Peoples.

--------------------------------------------------------------------------------

This Voting Agreement may be executed in one or more counterparts and delivered
by facsimile, pdf or other means of electronic communication, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. This Voting Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana and applicable federal laws,
without regard to principles of conflicts of law. The parties hereto hereby
agree that all claims, actions, suits and proceedings between the parties hereto
relating to this Voting Agreement shall be filed, tried and litigated only in
the Circuit or Superior Courts of Marion County, Indiana or the United States
District Court for the Southern District of Indiana. In connection with the
foregoing, the parties hereto consent to the jurisdiction and venue of such
courts and expressly waive any claims or defenses of lack of personal
jurisdiction of or proper venue by such courts. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Voting Agreement was not performed in accordance with its specific terms on a
timely basis or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or other equitable relief to prevent
breaches of this Voting Agreement and to enforce specifically the terms and
provisions of this Voting Agreement in any court identified above, this being in
addition to any other remedy to which they are entitled at law or in equity.
WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY, IN ANY MATTERS (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS VOTING AGREEMENT.
 
[Remainder of Page Intentionally Left Blank.]
 
2

--------------------------------------------------------------------------------

Executed and Delivered as of February 18, 2015.


/s/ G. Richard Gatton
   (27,137 shares)
G. Richard Gatton
      /s/ Bruce S. Holwerda
   (5,964 shares)
Bruce S. Holwerda
      /s/ Douglas D. Marsh
   (12,500 shares)
Douglas D. Marsh
      /s/ Stephen R. Olson
   (12,751 shares)
Stephen R. Olson
      /s/ Maurice F. Winkler, III
   (26,174 shares)
Maurice F. Winkler, III
     









































3